        Case 6:20-cv-01019-MK      Document 26     Filed 12/31/20   Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION




ANGI MCCUTCHEON,                                           Case No. 6:20-cv-01019-MK
                                                             OPINION AND ORDER
             Plaintiff,

      vs.

WILLAMETTE VALLEY RESTORATION,
INC., an Oregon Corporation,

             Defendant.


AIKEN, District Judge:

      United States Magistrate Judge Mustafa T. Kasubhai issued Findings and

Recommendation (“F&R”) (doc. 19) recommending that defendant’s Motion to

Dismiss (doc. 4) be granted in part and that the Court dismiss plaintiff’s federal claim,

decline to exercise supplemental jurisdiction over plaintiff’s state law claim, and

remand the case to Marion County Circuit Court. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).




Page 1 – OPINION AND ORDER
        Case 6:20-cv-01019-MK     Document 26    Filed 12/31/20   Page 2 of 2




      Defendant filed timely objections to which plaintiff responded and plaintiff

replied. Docs. 21, 22, 25. Accordingly, the Court must “make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Dawson v.

Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v. Reyna-Tapia, 328 F.3d

1114, 1121 (9th Cir. 2003) (en banc).

      I have carefully considered defendant’s objections and conclude there is no

basis to modify the F&R. I have also reviewed the pertinent portions of the record de

novo and find no errors in Judge Kasubhai’s F&R. Accordingly, the Court ADOPTS

the F&R (doc. 19).

      IT IS SO ORDERED.

                  31st day of December 2020.
      Dated this _____




                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 2 – OPINION AND ORDER
